Citation Nr: 0920616	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  99-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a skin disorder, 
including under the provisions of 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for anemia, including 
under the provisions of 38 C.F.R. § 3.317.  



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The Veteran was a member of the Army National Guard of Puerto 
Rico; the record reflects that she had active service from 
November 1990 to April 1991, including service in the Persian 
Gulf from January 1991 to April 1991, with additional days of 
inactive duty for training (IDT) and active duty for training 
(ADT).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO), 
which denied service connection for a skin disorder, nervous 
condition, and anemia.  

The issues of entitlement to service connection for anemia 
and a psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO/AMC 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's skin disorders are diagnosed as tinea 
versicolor and tinea pedis; they are not an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness, and they are not related to disease or injury during 
her active service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
nor may such a disorder be presumed to have been incurred in 
service, nor may the disorder be presumed service-connected 
as a qualifying chronic disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2008).   



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Such notice was provided in 
May 2003 and March 2005 letters, which provided information 
as to what evidence was required to substantiate the claims 
and of the division of responsibilities between VA and a 
claimant in developing an appeal.  

With respect to Dingess notification, the Veteran was never 
informed of how VA determines disability ratings and 
effective dates.  However, as the instant decision denies 
service connection, no disability rating or effective date 
will be assigned.  Accordingly, any absence of Dingess notice 
is moot.  Therefore, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Entitlement To Service Connection For A Skin Disorder, To 
Include Consideration As Due To An Undiagnosed Illness.

The Veteran contends that she developed a disorder which was 
manifested by a skin rash following her service in the 
Persian Gulf in 1991.  The Veteran was diagnosed with tinea 
versicolor and tinea pedis by VA examination in 1997.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5);see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of section 3.317for a medically unexplained 
chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and 
inconsistentdemonstration of laboratory abnormalities.  
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

The Board notes that service treatment records are negative 
for references to a skin disorder.  A separation examination 
dated in March 1991 indicated that the Veteran had a 
caesarian section scar, existing prior to service.  No other 
abnormalities of the skin were clinically noted or reported 
by the Veteran at that time.  

A post-service private medical record dated in November 1993, 
showed that the Veteran, again, had no abnormalities of the 
skin.  

A quadrennial National Guard examination dated in December 
1993 noted that the Veteran's caesarian section scars were 
well healed; clinical evaluation of the skin was otherwise 
normal.  The Veteran herself reported that she was in good 
health, and expressly indicated that did not have any present 
or past skin problems.   

A Persian Gulf Registry record dated in January 1995 
reflected that the Veteran reported having a "pruritis 
rash" on her upper extremities.  A contemporaneous physical 
examination of the Veteran demonstrated no such skin 
abnormalities.   Similarly, a National Guard retention 
examination in April 1996 showed a normal clinical evaluation 
of the skin. 

In November 1997, the Veteran was afforded a VA examination 
for diseases of the skin.  Subjectively, the Veteran 
complained of intermittent itching with skin eruptions on the 
face and neck, as well as fungal infections of the feet.  
Objectively, the examiner provided a diagnosis of tinea 
versicolor on the face and neck and tinea pedis.  No opinion 
was requested.  

Outpatient treatment records dated from September 2000 to May 
2005 demonstrated the Veteran was treated on two other 
occasions for complaints related to the skin.  Specifically, 
clinical records from December 2004 and February 2005 
revealed that the Veteran was treated for a "macular rash" 
to the right arm and tinea corposis/pedis, respectively.  VA 
treatment records are otherwise negative for skin 
abnormalities or continued treatment for a skin disorder.  

Similarly, an April 2002 Army National Guard examination 
revealed a normal clinical evaluation of the skin.  The 
accompanying report of medical history was likewise silent as 
to skin abnormalities.  

Most recently, pursuant to the Board's December 2004 remand, 
the Veteran underwent a general VA examination in February 
2009.  Physical examination of the skin revealed a well 
healed, infraumbilical ventral surgical scar from prior 
caesarian sections and a hysterectomy.  There were no other 
skin abnormalities or conditions noted upon examination; in 
fact, the examiner expressly stated that there were no scars, 
skin lesions, or deformities of the head or face.  Other than 
the abdominal scar, which had been noted upon entrance and 
separation examinations, there were no other diagnoses 
provided as related to the skin.  

Based on the foregoing, the preponderance of the evidence 
shows that the Veteran does not have an undiagnosed skin 
disorder.  In fact, she has several diagnoses.  VA 
examination dated in November 1997 provided diagnoses of 
tinea versicolor and tinea pedis, and subsequent treatment 
records in 2004 and 2005 demonstrated isolated treatment for 
tinea corposis/pedis.  These are known diagnoses and are not 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.  Therefore, the Veteran's claimed skin 
disorders do not qualify for a presumption under the 
provisions of 38 C.F.R. § 3.317.   

More significantly, there is no competent medical opinion 
relating any of the Veteran's skin diagnoses to service or to 
service in the Persian Gulf.  In this regard, at the February 
2009 VA examination, the examiner was essentially unable to 
find any current abnormalities of the skin, other than a pre-
existing caesarian section scar.  However, it is acknowledged 
here that the 2007 VA examination findings satisfy the 
requirement of current disability for the purposes of service 
connection analysis.  See McLain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).

Nevertheless, even with a current disability established, a 
grant of service connection is not appropriate here.  Again, 
a skin disability was not demonstrated during active service, 
or until 1997, nearly 6 years after separation from active 
duty.  In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Without evidence indicating continuity of 
symptomatology, it can only be concluded that the Veteran's 
tinea versicolor and tinea pedis, when active, are unrelated 
to any period of military service.  Also, there is no 
competent medical evidence linking the Veteran's alleged in-
service exposure to chemical or toxins or, in fact, to any 
undiagnosed illness.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  





ORDER

Entitlement to service connection for a skin disorder, to 
include consideration as due to an undiagnosed illness, is 
denied.  


REMAND

The Veteran is also claiming entitlement to service 
connection for anemia and a psychiatric disorder, to include 
posttraumatic stress disorder and anxiety disorder.  She 
asserts that such disabilities are due to her service in the 
Persian Gulf (i.e., undiagnosed illnesses).  Alternatively, 
she asserts service connection should be warranted on a 
direct basis, including as due to ADT service.  It is noted 
that, as a member of the Army National Guard of Puerto Rico 
(ARNG-PR), the Veteran was ordered to active duty from 
November 1990 to April 1991 (with SWA service from January 
1991 to April 1991); an ARNG-PR retirement points history 
statement indicates that the Veteran has accumulated 195 
active duty for training (ADT) points since April of 1991.   

Regarding the Veteran's service in the National Guard, a 
Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable. 38 C.F.R. § 3.1(d). Under 
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including active duty and any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to include 
full time duty in the Armed Forces, other than active duty 
for training.  Further, ADT includes full-time duty performed 
by Reserve or National Guard members for training purposes. 
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
training is an example of active duty for training, while 
weekend drills are inactive duty training (IDT).

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty. 
(Emphasis added).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  
The U.S. Court of Appeals for Veterans Claims (Court) has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training. 
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
injuries incurred in IDT.

The Veteran has been diagnosed with anemia and anxiety 
disorder (NOS).   Because anemia and anxiety disorder are 
distinct clinical entities, they are not undiagnosed 
illnesses as contemplated under 38 C.F.R. § 3.317.  
Nevertheless, the Board notes that all theories of 
entitlement must be considered. See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
Veteran's claim to its optimum before deciding it on the 
merits").  

Here, the record shows that the Veteran has been treated for 
anemia and low hemoglobin levels since approximately 1993.  
Subsequent medical records, including private, VA, and 
National Guard, show continued treatment for anemia.  For 
example, a National Guard physical profile record from March 
16, 1997, demonstrated that the Veteran was placed on 
temporary profile for "anemia secondary to uterine 
bleeding." Similarly, an August 1997 VA medical certificate 
stated that the Veteran had severe anemia secondary to 
metrorrhagia (i.e., abnormal menstrual bleeding) and uterine 
myoma.  Records from January 1998 again show treatment for 
severe anemia, subsequent to a hysterectomy procedure.  Most 
recently, a February 2009 VA examination demonstrated that 
the Veteran currently has anemia, although its etiology 
remains unknown.  

With respect to the Veteran's anxiety disorder claim, the 
record shows that the Veteran was first diagnosed with 
anxiety disorder by VA examination in November 1997.  At that 
time, the Veteran related her anxiety to being ordered back 
to the Persian Gulf.  Subsequent VA medical show continued 
complaints and treatment related to anxiety disorder.  For 
example, VA records dated in July 1998 and April 1999 
indicate that the Veteran continued to experience symptoms 
related to anxiety disorder, including a fear of being called 
to active duty in Kosovo.  Most recently, in February 2009, 
VA examination confirmed the Veteran's anxiety disorder 
diagnosis, but ruled out PTSD.  

Again, service connection may be established for disability 
resulting from diseases incurred during active duty or ADT.  
The aforementioned evidence raises the possibility that the 
Veteran's anemia and/or anxiety disorders were incurred 
during one or more of her periods of ADT, from April 1991 to 
the present.  Unfortunately, aside from her DD-214 indicating 
active duty from November 1990 to April 1991, and a National 
Guard retirement points statement, confirming various periods 
of active duty thereafter, the Veteran's exact periods of 
active duty have never been verified.  The RO should make 
efforts to confirm the Veteran's exact periods of active 
service, to include periods of active duty for training 
(ADT), by obtaining all documents necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should confirm the Veteran's 
service dates, to include ALL periods of 
active duty for training (ADT) and obtain 
any missing medical and personnel records 
from the National Personnel Records Center 
(NPRC) or any other appropriate agency for 
her National Guard (Puerto Rico) service.  
All efforts to obtain these records should 
be fully documented, and the NPRC must 
provide a negative response if records are 
not available.

2.  The RO/AMC should then readjudicate 
the Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and she 
should be given an opportunity to respond, 
before the case is returned to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


